Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites "the wearable accessory".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 14-17 depend on claim 13 and are therefore rejected on the same ground as claim 13.
To advance the prosecution, examiner will interpret “the wearable accessory” as “the electronic device” in claim 13 for the rest of this office action.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Shah et al., US 20190159739 A1, published on 2019-05-30, hereinafter Shah.
Schilling et al., US 11238979 B1, published on 2022-02-01, filed on 2019-02-04, hereinafter Schilling.  
Emerson et al. US 20130212633 A1, published on 2013-08-15, hereinafter Emerson.  
Beaudry et al., US 20120029312 A1, published on 2012-02-02, hereinafter Beaudry.  
Khachaturian et al., US 20180235468 A1, published on 2018-08-23, hereinafter Khachaturian.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102 as being anticipated by Shah.
Regarding claim 1, Shah discloses a medical monitoring system, (Shah: Fig. 1; [0028]) comprising: 
a wearable accessory, (Shah: 12 in Fig. 1) comprising: 
a thermal sensor configured to measure a body temperature; (Shah: “[0040] As shown in FIGS. 3 and 4, housing 28 of wearable device 12 includes a front portion 30 and a back portion 32.” “[0042] Back portion 32 may include a temperature sensor 40 and an optical sensor 42.”) and 
a transmitter configured to send a temperature message of the body temperature and a label message of the wearable accessory; (Shah: a transmitter is implied by the disclosure in [0043]. “[0043] Temperature sensor 40 may be a thermistor or any suitable sensor for external use. Temperature sensor 40 may detect the patient's body temperature, thus indicative of a fever, hyperthermia, hypothermia, etc. Temperature sensor 40 may transmit signals and information to user device 14, server 16, and database 18 through BLE network 20.” The claimed “label message of the wearable accessory” is implied by Figs. 11-13 since data for each of multiple patients are identified with a wearable device. This would not be possible if there is no unique label or ID for each wearable device and if each wearable device is not sending a label or ID message with its transmitted data.) and 
a central computer system, (Shah: at least elements 16 and 18 in Fig. 1 and possibly 14 in Fig. 1. “[0037] Server 16 may include at least one processor to process data obtained by the at least one wearable device 12. Database 18 may store data obtained from the at least one wearable device 12, and may also store patient-specific or user-specific settings. As mentioned above, both server 16 and database 18 may be incorporated into user device 14.”) configured to 
receive and store the temperature message, (Shah: [0037, 0043]. “[0043] … the raw data of measurements of temperature sensor 40 may be directly transmitted to at least one of user device 14, server 16, and database 18 through BLE network 20, with the data being analyzed by at least one of user device 14, server 16, and database 18.”) and 
provide a warning message associated with the label message when the body temperature indicated by the temperature message exceeds a predetermined range. (Shah: “[0034] … Display 24 may display the processed data and/or alert data received from each of the wearable devices 12 being monitored.” “[0043] … Based on the data, one or more of wearable device 12, user device 14, server 16, and database 18 may signal an alert.” “[0078] If an extracted or calculated value is above the respective threshold or outside of the respective range, firmware module activates an alarm mode. … The alarm mode may also include transmitting alert data to user device 14 and/or to the mobile application.” “[0083] If … body temperature 340 exceeds a programmed threshold or is outside of a programmed range, patient display 324 may indicate an alert.” The patient display 324 as shown in Figs. 11-13 is associated with each patient (i.e., the claimed “associated with the label message”).)
Regarding claim 2, Shah discloses the medical monitoring system as claimed in claim 1, wherein the central computer system further comprises a display configured to show a temporal distribution of the body temperature. (Shah: 364 in Fig. 13. “[0085] … Graph 364 may similarly display … the data for temperature 340.”)
Regarding claim 5, Shah discloses the medical monitoring system as claimed in claim 1, wherein the central computer system is further configured to send the warning message to an external portable device. (Shah: “[0036] … the alert may be transmitted from the laptop computer to the smartwatch, pager, tablet, or other such portable device as an SMS message or over any communications network, including BLE network 20.”)
Regarding claim 6, Shah discloses the medical monitoring system as claimed in claim 1, wherein the central computer system is further configured to send the warning message to an external portable device. (Shah: “[0036] … the alert may be transmitted from the laptop computer to the smartwatch, pager, tablet, or other such portable device as an SMS message or over any communications network, including BLE network 20.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claim 1 and further in view of Emerson.
Regarding claim 3, Shah discloses the medical monitoring system as claimed in claim 1, Shah: element 14 or 16 in Fig. 1. For example, when the body temperature “exceeds a programmed threshold or is outside of a programmed range”, computer 14 or server 16 automatically performs an operation such as signaling an alert ([0043, 0083, 0091]).)
Shah does not disclose explicitly but Emerson teaches, in the analogous art of patient and medical monitoring, a camera and performing an operation of turning on the camera to perform a patient monitoring. (Emerson: Fig. 1 and [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah’s disclosure with Emerson’s teachings by combining the medical monitoring system (from Shah) with the technique of having a camera and performing an operation of turning on the camera to perform a patient monitoring (from Emerson) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the medical monitoring system would still work in the way according to Shah and the technique of having a camera and performing an operation of turning on the camera to perform a patient monitoring would continue to function as taught by Emerson. In fact, with the inclusion of Emerson's technique of having a camera and performing an operation of turning on the camera to perform a patient monitoring, the medical monitoring system would be much more effective due to an additional way (i.e., activating the camera) provided by Emerson’s technique to monitor patient. This is particularly true when activating the camera, in addition to sending out an alert to healthcare professional such as a nurse, becomes necessary due to certain condition being met, such as a patient attempting to get out of bed. (Emerson: [0030]) As a result, the medical monitoring system from Shah is improved with Emerson’s technique.
Therefore, it would have been obvious to combine Shah with Emerson to obtain the invention as specified in claim 3. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claim 1 and further in view of Schilling.
Regarding claim 4, Shah discloses the medical monitoring system as claimed in claim 1, Shah: element 14 or 16 in Fig. 1. For example, when the body temperature “exceeds a programmed threshold or is outside of a programmed range”, computer 14 or server 16 automatically performs an operation such as signaling an alert ([0043, 0083, 0091]).)
Shah does not disclose explicitly but Schilling teaches, in the analogous art of patient and medical monitoring, a dosing equipment and performing an operation of turning on the dosing equipment to dose. (Schilling: col. 40, lines 58-61)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah’s disclosure with Schilling’s teachings by combining the medical monitoring system (from Shah) with the technique of having a dosing equipment and performing an operation of turning on the dosing equipment (from Schilling) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the medical monitoring system would still work in the way according to Shah and the technique of having a dosing equipment and performing an operation of turning on the dosing equipment would continue to function as taught by Schilling. In fact, with the inclusion of Schilling's technique of having a dosing equipment and performing an operation of turning on the dosing equipment, the medical monitoring system would be much more effective due to an additional operation enabled by Schilling’s technique. As a result, the medical monitoring system from Shah is improved with the added service from Schilling’s technique.
Therefore, it would have been obvious to combine Shah with Schilling to obtain the invention as specified in claim 4. 
Regarding claim 6, which depends on claim 1, Shah does not disclose explicitly but Schilling teaches, in the analogous art of patient and medical monitoring, wherein the wearable accessory is a smart watch, a smart armband or a smart bracelet. (Schilling: col. 19, lines 4-5; col. 24, lines 14-17, 51 and 62-64) It is noted that Shah discloses both the wearable accessory and a smart watch (Shah: Fig. 1 and [0034, 0036]) but does not explicitly disclose that the wearable accessory is a smart watch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah’s disclosure with Schilling’s teachings by combining the medical monitoring system (from Shah) with the technique of using a smart watch as a wearable device (from Schilling) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the medical monitoring system would still work in the way according to Shah and the technique of using a smart watch as a wearable device would continue to function as taught by Schilling. In fact, the inclusion of Schilling's technique of using a smart watch as a wearable device would provide a practical and an alternative implementation of the medical monitoring system and would enable a better and much more flexible medical monitoring system due to an additional device implementation from Schilling’s technique.
Therefore, it would have been obvious to combine Shah with Schilling to obtain the invention as specified in claim 6. 

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and in view of Beaudry.
Regarding claim 7, Shah discloses a medical monitoring system, (Shah: Fig. 1; [0028]) comprising: 
multiple wearable accessories, (Shah: 12 in Fig. 1, [0028, 0090]) comprising: 
a thermal sensor configured to measure a body temperature; (Shah: “[0040] As shown in FIGS. 3 and 4, housing 28 of wearable device 12 includes a front portion 30 and a back portion 32.” “[0042] Back portion 32 may include a temperature sensor 40 and an optical sensor 42.”) and 
a transmitter configured to send a temperature message of the body temperature and a label message of the wearable accessory; (Shah: a transmitter is implied by the disclosure in [0043]. “[0043] Temperature sensor 40 may be a thermistor or any suitable sensor for external use. Temperature sensor 40 may detect the patient's body temperature, thus indicative of a fever, hyperthermia, hypothermia, etc. Temperature sensor 40 may transmit signals and information to user device 14, server 16, and database 18 through BLE network 20.” The claimed “label message of the wearable accessory” is implied by Figs. 11-13 since data for each of multiple patients are identified with a wearable device. This would not be possible if there is no unique label or ID for each wearable device and if each wearable device is not sending a label or ID message with its transmitted data.) and 
a central computer system, (Shah: at least elements 16 and 18 in Fig. 1 and possibly 14 in Fig. 1. “[0037] Server 16 may include at least one processor to process data obtained by the at least one wearable device 12. Database 18 may store data obtained from the at least one wearable device 12, and may also store patient-specific or user-specific settings. As mentioned above, both server 16 and database 18 may be incorporated into user device 14.”) comprising: 
(a receiver) Shah: 14 and 16 in Fig. 1. [0034, 0037]. Data from wearable devices 12 are received by computer 14 and server 16, implying at least one receiver. See also discussions above regarding the claimed “label message”.) wherein 
the central computer system is coupled to the Shah: 14 and 16 in Fig. 1. [0034, 0037]) and configured to provide a warning message associated with one wearable accessory when the body temperature indicated by the temperature message associated with the one wearable accessory exceeds a predetermined range. (Shah: “[0034] … Display 24 may display the processed data and/or alert data received from each of the wearable devices 12 being monitored.” “[0043] … Based on the data, one or more of wearable device 12, user device 14, server 16, and database 18 may signal an alert.” “[0078] If an extracted or calculated value is above the respective threshold or outside of the respective range, firmware module activates an alarm mode. … The alarm mode may also include transmitting alert data to user device 14 and/or to the mobile application.” “[0083] If … body temperature 340 exceeds a programmed threshold or is outside of a programmed range, patient display 324 may indicate an alert.” The patient display 324 as shown in Figs. 11-13 is associated with each patient (i.e., the claimed “associated with the label message”).)
Shah does not disclose explicitly but Beaudry teaches, in the analogous art of patient and medical monitoring, multiple receivers, arranged at different locations, and the central computer system is coupled to the multiple receivers. (Beaudry: Figs. 4-5. [0070-0071, 0076])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah’s disclosure with Beaudry’s teachings by combining the medical monitoring system (from Shah) with the technique of having multiple receivers positioned at different locations and coupled to the central computer system (from Beaudry) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the medical monitoring system would still work in the way according to Shah and the technique of having multiple receivers positioned at different locations and coupled to the central computer system would continue to function as taught by Beaudry. In fact,  the inclusion of Beaudry's technique would provide a practical and alternative implementation of the medical monitoring system of Shah and would also broaden the application of the medical monitoring system from Shah to hospitals or healthcare facilities with a lot of rooms and patients. As a result, the combination would enable a better and more effective medical monitoring system.
Therefore, it would have been obvious to combine Shah with Beaudry to obtain the invention as specified in claim 7. 
Regarding claim 8, Shah {modified by Beaudry} discloses the medical monitoring system as claimed in claim 7, wherein the central computer system further comprises a display configured to show a temporal distribution of the body temperature associated with the one wearable accessory. (Shah: 364 in Fig. 13. “[0085] … Graph 364 may similarly display … the data for temperature 340.”)
Regarding claim 11, Shah {modified by Beaudry} discloses the medical monitoring system as claimed in claim 7, wherein the central computer system is further configured to send the warning message to an external portable device. (Shah: “[0036] … the alert may be transmitted from the laptop computer to the smartwatch, pager, tablet, or other such portable device as an SMS message or over any communications network, including BLE network 20.”)
Regarding claim 12, Shah {modified by Beaudry} discloses the medical monitoring system as claimed in claim 7, wherein the central computer system is a tablet computer, a desktop computer or a notebook computer. (Shah: as discussed above, at least elements 16 and 18 in Fig. 1 and possibly 14 in Fig. 1 are interpreted as the claimed “central computer system”. “[0034] User device 14 may be any electronic display device, e.g., a laptop computer, a desktop computer, a tablet, smartphone, smartwatch, pager, etc.” “[0037] … As mentioned above, both server 16 and database 18 may be incorporated into user device 14.”)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shah {modified by Beaudry} as applied to claim 7 and further in view of Emerson.
Regarding claim 9, Shah {modified by Beaudry and Emerson} discloses the medical monitoring system as claimed in claim 7, further comprising a camera. wherein the central computer system is further configured to turn on the camera to perform a patient monitoring when the body temperature associated with the one wearable accessory exceeds the predetermined range. (Shah: element 14 or 16 in Fig. 1. [0043, 0083, 0091].) (Emerson: Fig. 1 and [0030])
The reasoning and motivation for combining Shah {modified by Beaudry} with Emerson are similar to that of claim 3 for combining Shah with Emerson.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shah {modified by Beaudry} as applied to claim 7 and further in view of Schilling.
Regarding claim 10, Shah {modified by Beaudry and Schilling} discloses the medical monitoring system as claimed in claim 7, further comprising a dosing equipment, wherein the processor is further configured to automatically turn on the dosing equipment to dose when the body temperature associated with the one wearable accessory exceeds the predetermined range. (Shah: element 14 or 16 in Fig. 1. [0043, 0083, 0091].) (Schilling: col. 40, lines 58-61)
The reasoning and motivation for combining Shah {modified by Beaudry} with Schilling are similar to that of claim 4 for combining Shah with Schilling.

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and in view of Khachaturian.
Regarding claim 13, Shah discloses a medical monitoring system, (Shah: Fig. 1; [0028]) comprising: 
an electronic device, (Shah: 12 in Fig. 1) comprising: 
a thermal sensor configured to monitor a body temperature of a human body Shah: “[0040] As shown in FIGS. 3 and 4, housing 28 of wearable device 12 includes a front portion 30 and a back portion 32.” “[0042] Back portion 32 may include a temperature sensor 40 and an optical sensor 42.”) and 
a transmitter configured to send a temperature message of the body temperature and a label message of the electronic device; (Shah: a transmitter is implied by the disclosure in [0043]. “[0043] Temperature sensor 40 may be a thermistor or any suitable sensor for external use. Temperature sensor 40 may detect the patient's body temperature, thus indicative of a fever, hyperthermia, hypothermia, etc. Temperature sensor 40 may transmit signals and information to user device 14, server 16, and database 18 through BLE network 20.” The claimed “label message of the electronic device” is implied by Figs. 11-13 since data for each of multiple patients are identified with a wearable device. This would not be possible if there is no unique label or ID for each wearable device and if each wearable device is not sending a label or ID message with its transmitted data.) and 
a central computer system, (Shah: at least elements 16 and 18 in Fig. 1 and possibly 14 in Fig. 1. “[0037] Server 16 may include at least one processor to process data obtained by the at least one wearable device 12. Database 18 may store data obtained from the at least one wearable device 12, and may also store patient-specific or user-specific settings. As mentioned above, both server 16 and database 18 may be incorporated into user device 14.”) configured to 
receive and store the temperature message, (Shah: [0037, 0043]. “[0043] … the raw data of measurements of temperature sensor 40 may be directly transmitted to at least one of user device 14, server 16, and database 18 through BLE network 20, with the data being analyzed by at least one of user device 14, server 16, and database 18.”) and 
provide a warning message associated with the label message when the body temperature indicated by the temperature message exceeds a predetermined range. (Shah: “[0034] … Display 24 may display the processed data and/or alert data received from each of the wearable devices 12 being monitored.” “[0043] … Based on the data, one or more of wearable device 12, user device 14, server 16, and database 18 may signal an alert.” “[0078] If an extracted or calculated value is above the respective threshold or outside of the respective range, firmware module activates an alarm mode. … The alarm mode may also include transmitting alert data to user device 14 and/or to the mobile application.” “[0083] If … body temperature 340 exceeds a programmed threshold or is outside of a programmed range, patient display 324 may indicate an alert.” The patient display 324 as shown in Figs. 11-13 is associated with each patient (i.e., the claimed “associated with the label message”).)
Shah does not disclose explicitly but Khachaturian teaches, in the analogous art of patient and medical monitoring, a thermal sensor configured to monitor a body temperature of a human body without contacting the human body. (Khachaturian: non-touch electromagnetic sensor, see Figs. 22-23 and [0348, 0351-0354, 0357])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah’s disclosure with Khachaturian’s teachings by combining the medical monitoring system (from Shah) with the technique of having a non-touch thermal sensor for a human body temperature measurement (from Khachaturian) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the medical monitoring system would still work in the way according to Shah and the technique of having a non-touch thermal sensor for a human body temperature measurement would continue to function as taught by Khachaturian. In fact,  the inclusion of Khachaturian's technique would provide a practical and alternative implementation of the medical monitoring system of Shah and would enable a better and more flexible medical monitoring system due to the additional electronic device options provided by Khachaturian's technique. In other words, the electronic device is not limited to the wearable device of Shah and can be a personal device such as a smartphone as suggested by Khachaturian's technique.
Therefore, it would have been obvious to combine Shah with Khachaturian to obtain the invention as specified in claim 13. 
Regarding claim 14, Shah {modified by Khachaturian} discloses the medical monitoring system as claimed in claim 13, wherein the central computer system further comprises a display configured to show a temporal distribution of the body temperature. (Shah: 364 in Fig. 13. “[0085] … Graph 364 may similarly display … the data for temperature 340.”)
Regarding claim 17, Shah {modified by Khachaturian} discloses the medical monitoring system as claimed in claim 13, wherein the central computer system is further configured to send the warning message to an external portable device. (Shah: “[0036] … the alert may be transmitted from the laptop computer to the smartwatch, pager, tablet, or other such portable device as an SMS message or over any communications network, including BLE network 20.”)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shah {modified by Khachaturian} as applied to claim 13 and further in view of Emerson.
Regarding claim 15, Shah {modified by Khachaturian and Emerson} discloses the medical monitoring system as claimed in claim 13, further comprising a camera, wherein the central computer system is further configured to turn on the camera to perform a patient monitoring when the body temperature exceeds the predetermined range. (Shah: element 14 or 16 in Fig. 1. [0043, 0083, 0091].) (Emerson: Fig. 1. [0030])
The reasoning and motivation for combining Shah {modified by Khachaturian} with Emerson are similar to that of claim 3 for combining Shah with Emerson.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shah {modified by Khachaturian} as applied to claim 13 and further in view of Schilling.
Regarding claim 16, Shah {modified by Khachaturian and Schilling} discloses the medical monitoring system as claimed in claim 13, further comprising a dosing equipment, wherein the processor is further configured to automatically turn on the dosing equipment to dose when the body temperature exceeds the predetermined range. (Shah: element 14 or 16 in Fig. 1. [0043, 0083, 0091].) (Schilling: col. 40, lines 58-61)
The reasoning and motivation for combining Shah {modified by Khachaturian} with Schilling are similar to that of claim 4 for combining Shah with Schilling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panneer et al. (US 20220157143 A1): A method for monitoring a child utilizing a smart wearable. Biometrics of the child are measured utilizing at least the smart wearable. A status of the child and of the smart wearable is monitored. An alert is generated in response to determining the child has had an impact greater than a threshold, moves beyond a geo-fenced area, one or more of the biometrics exceeds a threshold, and determining the smart wearable has been cut, damaged, or broken. (abstract)

    PNG
    media_image1.png
    377
    576
    media_image1.png
    Greyscale

Cronin (US 20150355800 A1): Systems and methods for optimizing memory for a wearable device are provided. A selection may be received from a user via a user interface of a wearable device. Such user selection may indicate an application. Application data associated with the selected application may be identified as being located at another device selected from a plurality of other devices. The application data may then be retrieved from the selected device over a communication network. A display may be generated and displayed on the user interface of the wearable device. Such display may be based on the retrieved application data and associated with execution of the selected application. (abstract)

    PNG
    media_image2.png
    405
    634
    media_image2.png
    Greyscale

Monroe et al. (US 20120140068 A1): The visual condition of a patient is monitored by defining a an authorized patient zone, placing a video camera in a location to capture a visual image of the patient zone, defining a base visual image of the patient zone, monitoring the visual image at a remote location, identifying any change in the captured image from the base visual image, and generating an alert in the event a change is detected. Certain changes in the zone may occur without generating an alert. Authorized personnel may enter and leave the zone without generating an alert. In a typical application the system for practicing the method is networked based for providing medical appliance data directly to key personnel at a standard computer station. The system also includes video monitoring in real-time or near real-time, providing visual as well as technical monitoring of the patient wherever he is located. In one aspect of the invention, the system is IP based, permitting access to the information anywhere on the World Wide Web. (abstract)

    PNG
    media_image3.png
    517
    527
    media_image3.png
    Greyscale

Cheng (US 20050059867 A1): A method for remotely measuring body temperature of persons and for watching the persons, includes attaching one or more temperature measuring devices to one or more persons or patients, to detect body temperatures or locations or identifications of the persons or patients. The information detected by the temperature measuring devices may be sent to a monitoring device via a blue tooth receiver device, to receive and monitor and watch the changing of the body temperature or locations or identifications of the persons or patients wirelessly or remotely, without going to see and to contact with the persons or patients. (abstract)

    PNG
    media_image4.png
    470
    725
    media_image4.png
    Greyscale

Chen et al. (US 5553609 A): A computer-based remote visual monitoring system is provided for in-home patient health care from a remote location via ordinary telephone lines. The system includes a supervisory control center having access to patient and health care professional databases for assigning patients to appropriate health care professionals and for performing task planning. A number of master monitoring computers are linked to the control center and are accessible by a corresponding number of health care professionals. A slave monitoring computer is located within the homes of a plurality of patients and may be linked via telephone modems to any of the master monitoring computers. Audio/visual equipment at both locations permits real-time two-way communications during an "in-home" visit to a patient by a health care professional from a remote location. The health care professional has control over the audio/visual equipment in the patient's home as well as the communication of multimedia data via the master monitoring computer, and may automatically generate and maintain the patient's multimedia medical records. (abstract)

    PNG
    media_image5.png
    461
    744
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669